                                                         THE HONORABLE ROBERT S. LASNIK
 1
 2
 3
 4
 5                                  UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7
     UNITED STATES OF AMERICA,                      )   No. CR20-036RSL
 8                                                  )
                      Plaintiff,                    )
 9                                                  )   ORDER GRANTING UNOPPOSED
                vs.                                 )   MOTION TO MODIFY BOND
10                                                  )   CONDITIONS
     JULIAN GUTIERREZ-PONCE,                        )
11                                                  )
                      Defendant.                    )
12                                                  )

13          THIS MATTER has come on before the Court on Julian Gutierrez-Ponce’s

14   unopposed motion requesting a modification of his Appearance Bond. Mr. Gutierrez-

15   Ponce requests that the Court eliminate the location monitoring condition of his

16   appearance bond. The Court has reviewed the motion and the record in this case and

17   finds Mr. Gutierrez-Ponce’s unopposed request reasonable and appropriate.

18          IT IS ORDERED that location monitoring is eliminated as a condition of Mr.

19   Gutierrez-Ponce’s Appearance Bond. Specifically, that the following language is

20   deleted from the Appearance Bond, Dkt. 10:

21          The defendant shall participate in the location monitoring program with Active
            Global Positioning Satellite technology. The defendant shall comply with a
22
            curfew as directed by the location monitoring specialist. The defendant shall
23          abide by all program requirements, and must contribute towards the costs of
            the services, to the extent financially able, as determined by the location
24          monitoring specialist.
25
26                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION                              1601 Fifth Avenue, Suite 700
       TO MODIFY BOND CONDITIONS - 1                                  Seattle, Washington 98101
       USA v. Julian Gutierrez-Ponce; CR20-036RSL                                (206) 553-1100
 1             All other conditions of Mr. Gutierrez-Ponce’s Appearance Bond remain in
 2   effect.
 3             DONE this 6th day of April, 2020.
 4
 5
 6
 7
                                                      A
                                                      Robert S. Lasnik
                                                      United States District Judge
 8
 9
10
     Presented by:
11
     s/ Vanessa Pai-Thompson
12   Vanessa Pai-Thompson
13   Assistant Federal Public Defender
     Attorney for Julian Gutierrez-Ponce
14
15
16
17
18
19
20
21
22
23
24
25
26                                                             FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION                            1601 Fifth Avenue, Suite 700
       TO MODIFY BOND CONDITIONS - 2                                Seattle, Washington 98101
       USA v. Julian Gutierrez-Ponce; CR20-036RSL                              (206) 553-1100
